


Exhibit 10.3


August 14, 2014
Blackhawk Network Holdings, Inc.
6220 Stoneridge Mall Road
Pleasanton, CA 94588    




Re:
Section 338(g) Elections



Ladies and Gentlemen:




Reference is made to the Amended and Restated Tax Sharing Agreement by and among
Safeway Inc. (“Safeway”) and its Affiliates, and Blackhawk Network Holdings,
Inc. (“Blackhawk” or “you”) and its Affiliates dated April 11, 2014 (the “Tax
Sharing Agreement”). Unless otherwise indicated, capitalized terms used in this
letter agreement and not otherwise defined have the respective meanings set
forth in the Tax Sharing Agreement.
You have requested that Safeway file or prepare to be filed an election under
Section 338(g) of the Code with respect to the acquisition of Retailo AG and its
subsidiaries in November 2013 (the “Retailo Election”). You have advised that
you may also request certain Section 338(g) Elections with respect to the
distribution by Safeway of shares of Class B Common Stock of Blackhawk on April
14, 2014 (the “Requested 338(g) Elections”).
Notwithstanding any limitations in any other agreements heretofore entered into
between the parties hereto including the Tax Sharing Agreement, Blackhawk hereby
agrees to indemnify and hold harmless Safeway and its Affiliates against:
(a)
any and all Taxes or other incremental costs and expenses, including any
reduction in or loss of any Tax Asset, arising from the Retailo Election
(calculated on a “with” and “without” basis), and



(b)
any and all Taxes or other incremental costs and expenses, including any
reduction in or loss of any Tax Asset, arising from the Requested 338(g)
Elections (calculated on a “with” and “without” basis) (the amounts described in
(a) and (b), the “Section 338(g) Costs”).



Safeway shall provide Blackhawk with a written statement (which may be delivered
by email) setting forth any amounts owed by Blackhawk pursuant to this letter
agreement and Blackhawk shall have a ten-day period to review and provide
comments to Safeway (which comments Safeway may accept or reject) on such
statement prior to such statement becoming final. Such statement, once final,
shall be deemed conclusive of the amount due absent manifest error. Blackhawk
hereby waives any rights it may have under Section 2.04 or Section 5.03(e) or
any other section of the Tax Sharing Agreement and any other rights it may




--------------------------------------------------------------------------------




have to contest the calculation of such amounts. Any amount shown on a final
statement shall be paid by Blackhawk to Safeway in cash two business days prior
to the due date for the payment of the related Taxes (including any estimated
Taxes). If there is no such due date for payment, payment of any amount due
hereunder shall be made within thirty days after the statement relating to such
amount becomes final pursuant to this paragraph.
The parties hereto intend that any payment in respect of the Section 338(g)
Costs shall be treated as nontaxable distributions made prior to the
Distribution, provided, however, that if Safeway determines in its reasonable
discretion that such treatment is not appropriate, Blackhawk shall be liable for
(a) the After Tax Amount with respect to any payments under this letter
agreement and (b) interest at the rate described in Section 7.05(e) of the Tax
Sharing Agreement on the amount of such Tax from the date such Tax accrues
through the date of payment of such After Tax Amount. Safeway shall separately
specify and compute any such After Tax Amount. However, Safeway may choose not
to specify an After Tax Amount in a demand for payment pursuant to this letter
agreement without thereby being deemed to have waived its right to subsequently
demand an After Tax Amount with respect to such payment.
The terms herein may not be amended, waived, modified, discharged or terminated
orally, and may only be amended, waived, modified or discharged by an instrument
in writing signed by the parties hereto. This letter agreement and the rights
and obligations of the parties hereunder shall be binding upon the parties
hereto and their respective successors, transferees and assigns. This letter
agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. Each of the parties hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Court of Chancery in the State of Delaware and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this letter agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in such court, (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such Delaware court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in such Delaware court, and (iv) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in such Delaware court. Each of the parties agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each party to this letter agreement irrevocably consents
to service of process in the manner provided for notices in Section 10.04 of the
Tax Sharing Agreement. Nothing in this letter agreement will affect the right of
any party to this letter agreement to serve process in any other manner
permitted by law.
[Signature page follows]






--------------------------------------------------------------------------------




Please execute this letter agreement in the space indicated below and return a
copy to us at the address above to acknowledge your acceptance.


SAFEWAY, INC.
 
 
 
By:
 
/s/ Gary Schmidt
Name:
 
Gary Schmidt
Title:
 
Vice President
 
 
 
 
 
 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
 
 
BLACKHAWK NETWORK HOLDINGS, INC.
 
 
 
By:
 
/s/ Jerry Ulrich
Name:
 
Jerry Ulrich
Title:
 
CFO & CAO
 
 
 
 
 
 
 
 
 







Cc:    Robert A. Gordon, Senior Vice President, Safeway Inc.
Gary Schmidt, Vice President, Safeway Inc.
David Durant, General Counsel, Blackhawk Network Holdings, Inc.
Joan Lockie, Vice President & Corporate Controller, Blackhawk Network Holdings,
Inc.
Seema Jain, Senior Director, Tax, Blackhawk Network Holdings, Inc.
























[Signature Page to August [14], 2014 Side Letter Relating to Section 338(g)
Elections]


